Citation Nr: 0426518	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  03-03 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post- 
traumatic stress disorder (PTSD), prior to July 7, 1999.

2.  Entitlement to an earlier effective date than July 7, 
1999, for a 70 percent rating for PTSD and a total disability 
rating based on individual unemployability due to service- 
connected disability (TDIU).

3.  Entitlement to an increased evaluation in excess of 70 
percent for PTSD.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision by the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 30 percent 
for service-connected PTSD.  A statement from the veteran, 
dated in July 1999, has been accepted as a notice of 
disagreement (NOD) as it was received within one year of the 
rating decision.  In a November 1999 rating, the RO 
determined that the veteran was not competent to handle the 
disbursement of funds.  In December 1999, a statement of the 
case was mailed to the veteran as to the increased rating 
issue.  A timely substantive appeal was received in February 
2000.

In a December 2000 rating decision, an increased rating of 70 
percent was granted for PTSD effective July 8, 1999.  In 
addition, TDIU was granted effective July 8, 1999.  Also, 
basic eligibility for educational assistance benefits under 
Chapter 35 was granted as of the same date.  The Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal." AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the 
matter of an increased rating for PTSD remains in appellate 
status.  A notice of disagreement was received as to the 
effective date for the 70 percent disability rating for PTSD 
and the TDIU rating.  As noted, the increased rating issue in 
general is still in appellate status.

In a December 2001 rating decision, the Fort Harrison, 
Montana RO determined that the veteran was competent.  The 70 
percent disability rating for PTSD and the TDIU rating were 
confirmed and continued.  In January 2003, a statement of the 
case was issued on the matter of entitlement to an earlier 
effective date than July 1999, for a 70 percent rating for 
PTSD and TDIU.  The issue was perfected to the Board.  
Subsequently, the RO corrected the effective date for the 70 
percent evaluation and TDIU to July 7, 1999.

In December 2003, the Board remanded this matter for due 
process purposes to allow application of the Veterans Claims 
Assistance Act (VCAA).  Following compliance with the VCAA, 
this matter was returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  Service connection for PTSD was granted by the RO in a 
May 6, 1997 rating decision.  The veteran was notified of 
procedural and appellate rights; however, he did file a 
notice of disagreement within one year of this decision.

2.  The veteran filed a claim of entitlement to an increased 
rating for PTSD in a letter received by the RO on February 
11, 1998.

3.  VA medical records showing consistent treatment for 
severe PTSD symptoms equaling a 70 percent rating prior to 
the February 11, 1998 rating decision are of record.  

4.  The veteran first filed a claim of entitlement to TDIU on 
July 31, 2000, more than a year after the current effective 
date of July 7, 1999 was established for entitlement to TDIU.

5.  The veteran's PTSD symptoms are not shown to result in 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 7, 1997 for 
assignment of a 70 percent rating for PTSD have been met.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 5110 (West 2002); 38 
C.F.R. §§ 3.400, 3.155, 3.157 (2003).

2.  The criteria for an effective date, prior to July 7, 
1999, for a grant of TDIU have not been met. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, and 5110 (West 2002); 38 C.F.R. §§ 
3.400, 3.155, 3.157 (2003).

3.  The criteria for an evaluation in excess of 70 percent 
disabling for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.132; 38 C.F.R. § 4.130; Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction did 
not provide the veteran notice of the passage of the VCAA or 
the duty to notify him regarding his claims prior to the 
initial unfavorable agency decision in July 1998.  However, 
upon review, the Board finds that the lack of such a pre-
agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claims in a March 2004 letter 
and January 2003 statement of the case and May 2004 
supplemental statement of the case (SSOC).  The VA fully 
notified the veteran of what is required to substantiate such 
claims in these documents.  In addition, the May 2004 SSOC 
provided the veteran with a summary of the evidence, the 
applicable law and regulations and a discussion of the facts 
of the case.  Both the March 2004 duty to assist letter and 
the May 2004 SSOC specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letter in March 2004, 
his claim was readjudicated based upon all the evidence of 
record in May 2004.  There is no indication that the 
disposition of his claim would not have been different had he 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Service medical records, private and VA medical 
records, referred to by the veteran, were obtained and 
associated with the claims folder.  There is no indication of 
any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In pertinent part, a March 1997 VA examination was 
conducted and a report of this examination is in the claims 
file.  This examination answered the questions regarding 
these particular issues sufficiently.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

30 Percent Rating for PTSD Prior to July 7, 1999 and 
Effective Dates 

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2003).  
These criteria contemplate that a 50 percent evaluation is to 
be assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsess ional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is assigned for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment. 38 C.F.R. § 4.126 
(2003).  

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2003).  GAF scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsess ional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). Id.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.   38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2003).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2003).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication, was written.  When a claim has been filed 
which meets the requirements of § 3.151 or § 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155 (2003).  A specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a).

A report of examination or hospitalization, which meets the 
requirements of this section, will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Acceptance 
of a report of examination or treatment as a claim for 
increase or to reopen is subject to the requirements of Sec. 
3.114 with respect to action on VA initiative or at the 
request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of 1 
year prior to the date of receipt of the report.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA or uniformed services will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  In addition, receipt of a report of 
examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim in the case of a 
retired member of a uniformed service whose formal claim for 
pension or compensation has been disallowed because of 
receipt of retirement pay.  However, the provisions of this 
paragraph apply only when such reports relate to examination 
or treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157 (2003).

In a May 1997 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating, effective October 8, 1996.  The veteran did not 
submit a notice of disagreement on this issue within one year 
of the date of notice of the notification letter.  38 
U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 20.302(a) 
(2003).  That determination is final. 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.302(a) (2003).

On February 11, 1998, the veteran filed a claim for an 
increased rating for PTSD.  In a July 1998 rating decision, 
the RO confirmed and continued the 30 percent disability 
rating for PTSD and sent notice of this decision the same 
month.  In July 1999, prior to the expiration of the one-year 
appellate period for the July 1998 rating, the veteran 
submitted a statement that requested reconsideration of his 
30 percent evaluation for PTSD.  This was treated as a Notice 
of Disagreement (NOD) with the July 1998 rating by the Board 
in its December 2003 Remand.  

A July 1999 decision confirmed and continued the 30 percent 
evaluation.  Notice of this decision was sent in July 1999.  
The veteran requested a reconsideration of the rating 
decision in July 1999.  The RO confirmed and continued the 30 
percent evaluation in an August 1999 rating decision and sent 
notice of this decision in September 1999.  Again, the 
veteran requested reconsideration of this decision in 
September 1999.  The RO again continued a 30 percent 
evaluation in an October 1999 rating and sent notice of this 
decision the same month.  The veteran expressed disagreement 
with this decision in December 1999.  The RO sent a statement 
of the case in December 1999 and the veteran perfected his 
appeal in February 2000.  

While the appeal was pending, the RO in a December 2000 
rating decision granted a 70 percent evaluation for PTSD 
effective July 8, 1999.  The RO also granted entitlement to a 
total disability evaluation due to individual unemployability 
effective July 8, 1999.  A 30 percent evaluation remained in 
effect for PTSD prior to July 8, 1999.  Subsequently the RO 
corrected the effective dates for the 70 percent evaluation 
for PTSD and for TDIU to July 7, 1999 as shown in a rating 
decision and a SOC dated in January 2003.  

As noted above, the Board in its December 2003 remand found 
that the veteran had filed a valid and timely NOD with the 
RO's July 1998 rating decision that denied a rating in excess 
of 30 percent disabling for PTSD.  The Board construed the 
veteran's statement of July 1999 as disagreement with that 
determination and a desire for appellate review.  See 38 
C.F.R. § 20.201; See also Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996); Muehl v. West, No. 98-539 (U. S. Vet. App., Nov. 16, 
1999).  Because the veteran was found by the Board to have 
filed a timely NOD with the July 1998 rating, the appeal of 
this rating was perfected when the veteran submitted his VA 
form 9 in February 2000, within 60 days of receiving the SOC 
in December 1999.  Thus the RO's rating decision of January 
2003, which determined that the rating decision of July 8, 
1998 became final on July 16, 1999, is incorrect.  

In view of this, the Board finds that the issues of 
entitlement to a rating in excess of 30 percent for PTSD 
prior to July 7, 1999 and an earlier effective date for the 
70 percent evaluation for PTSD are affected by the Board's 
finding a valid and timely NOD with the July 1998 rating.  
Therefore the effective date for the 70 percent evaluation 
extends at least as far back as the July 1998 rating.  The 
question that must be addressed is when the veteran filed a 
claim for entitlement to an increased rating for PTSD prior 
to July 1998. 

The Board notes that a formal claim requesting entitlement to 
an increased rating for PTSD is dated February 11, 1998.  
This request for an increased rating was filed after the RO 
granted entitlement to service connection for PTSD in a May 
6, 1997 decision.  The May 1997 decision granting the 
original claim for entitlement to service connection is a 
final decision, thus the Board may not consider the date of 
the original claim for effective date purposes in this matter 
addressing an increased rating.  There are no other written 
communications between May 6, 1997 and February 11, 1998 that 
could be construed to be a claim for entitlement to an 
increased rating for PTSD.  Therefore the Board finds that 
February 11, 1998 is the date of receipt of the veteran's 
formal claim for an increased rating for PTSD.

The question remains as to whether an effective date is 
warranted prior to the February 11, 1998 receipt of the 
written claim for an increased rating for PTSD.  A review of 
the medical records reflects that the veteran received VA 
treatment for PTSD symptoms prior to this claim.  

Among the pertinent records are records from November 1995 
showing a diagnosis of PTSD.  VA hospital records from 
September 1996 reflect treatment for alcohol dependence and 
polysubstance abuse, with no diagnosis made of PTSD at the 
time.  At the time of this admission, he had never been 
hospitalized for psychiatric problems before.  In December 
1996 he was examined for PTSD symptoms with complaints of 
depressed mood almost everyday, with past history of suicidal 
action, but he decided not to carry it out.  He complained of 
recurrent combat nightmares about once or twice a month, 
avoidance of reminders of Vietnam, and problems with 
interpersonal relationships.  He had hypervigilance and sleep 
problems and claimed panic attacks about once a month.  In 
the December 1996 report, the veteran gave a history of 
having started a blind repair company the past year and 
continued to do this part time.  The primary Axis I diagnosis 
rendered in December 1996 was PTSD, along with other 
disorders such as panic disorder and major depression.  His 
GAF score was 40, with the highest in the past year of 40.  

In January 1997, the veteran was admitted to the VA as a 
lodger and received treatment for PTSD symptoms, including 
extremely disturbing nightmares and intrusive thoughts in 
recent weeks.  The January 1997 records reflect that he was 
scheduled to attend a sheltered workshop but did not arrive 
for work as scheduled.  He was treated with medication, and 
ongoing outpatient group and individual therapy for his PTSD 
symptoms.  

A March 1997 VA examination for PTSD reflects an employment 
history of the veteran having gone to college for a short 
time after service, then having moved to Montana where he 
worked primarily doing roofing jobs.  He then moved to Kansas 
near his family in 1984, and was self-employed in the siding 
business for about 11 to 12 years.  This was said to be 
somewhat under employment.  Most recently he had worked at a 
local tavern frying hamburgers.  His subjective complaints of 
PTSD symptoms included nightmares several times a month, and 
flashbacks triggered by a variety of stimuli, especially the 
sound of helicopters.  His sleep was very poor and he had 
intrusive thoughts.  He had intermittent problems with 
suicidal and homicidal thoughts but did not feel at risk for 
trying anything.  He had trouble being around people and had 
minimal friends, limited mainly to a girlfriend and siblings.  
He reported being anxious, worrisome and jumpy at times as 
well as feeling hopeless and worthless.  He claimed decreased 
concentration but denied memory problems.  He had 
intermittent problems with anger, but did not view it as a 
primary problem.  He reported some soft paranoia, exemplified 
by keeping several guns for protection.  

Mental status examination revealed him to be alert and 
cooperative with no loosening of associations.  He had 
intermittent pauses in his speech believed to be mild 
blocking.  His mood was of depression with some suicidal 
ideation, hopelessness and worthlessness, with no plan to 
harm himself.  Intermittent homicidal ideation was noted, but 
not viewed as a significant problem.  Thought content 
revealed a preoccupation with intrusive thoughts about combat 
and soft paranoia, but no avert hallucinations.  Insight was 
marginal and judgment was moderately impulsive.  His 
concentration was adequate and memory was grossly intact.  
The diagnosis was PTSD, chronic, severe.  Other diagnoses 
included dysthymic disorder, alcohol dependence, in remission 
and anxiety disorder, not otherwise specified.  His GAF score 
was 40/40.  The examiner noted that the claims file was not 
available for review, but the examiner noted that he had 
chronic problems with employment and interpersonal 
difficulties.  The veteran was said to be under employed as a 
cook.  

In an April 1997 VA treatment record, his GAF score remained 
at 40 and he continued to remain distrustful of entities such 
as the government although he was appropriate interacting 
with staff.  He also had an incident of legal problems 
resulting from a relapse into alcohol use, the stoppage of 
taking his medicine and an altercation with his girlfriend in 
April 1997.  He resumed his medicines and continued with 
outpatient treatment including group and individual therapy 
through May and June 1997, although some problems with 
possible side affects of the medicine were addressed.  

The treatment records between May and June 1997 primarily 
address the veteran's complaints of sudden hair loss, thought 
to be a possible side effect of medicine, or some other 
cause.  A June 1997 treatment record indicated that the 
veteran was interacting well in group therapy and a July 1997 
treatment record reflects that the veteran reacted 
appropriately to a police officer at a traffic stop.  
However, later in July 1997 the veteran considered stopping 
his medications because he did not believe a physician's 
opinion that his hair loss was stress related rather than 
from medicine.  In August 1997, he indicated that he was 
beginning to isolate from others again and wanted to stop 
this before it became severe.  

A treatment record dated September 4, 1997 reflects that the 
veteran met with his social worker to help him apply for 
Social Security Disability benefits.  Records from October 
1997 reflect that the veteran had an increase in combat 
memories the past few weeks and that he was withdrawing from 
his only significant relationship with his girlfriend.  
Another October 1997 treatment note reflects that the 
veteran's behavior of conflict with his girlfriend and recent 
cancellations of group appointments were symptomatic of his 
PTSD disorder.  A December 1997 record reflects that the 
veteran had continued problems with anxiety as well as more 
problems sleeping due to a decrease in certain medication.  
He also had resumed drinking and had been injured in an 
altercation while drinking.  

A January 1998 staff psychologist's note expressed the 
opinion that it was expected that the veteran would be likely 
awarded a 100 percent service connected disability rating due 
to the severity of his symptoms.  The psychologist opined 
that the veteran's level of alertness was appropriate for 
combat, but was extremely stressful psychophysiologically and 
resulted in a dysfunctional life style as well as physical 
problems.  Another January 1998 record noted the veteran's 
long history of interpersonal problems and withdrawal from 
others, as well as a lengthy history of job impersistence, 
with 25 jobs over 10 years due to problems with authority.  
The psychologist opined that the veteran has had major 
impairment with work and interpersonal interactions due to 
his PTSD.  A February 1998 report reflects that the veteran's 
depression had improved somewhat with a change of medication 
dosage and that he was getting in less trouble due to cutting 
down on drinking.  An April 1998 report indicates that the 
veteran reported stopping his medications and felt better, 
although he was warned of the possibility of relapse of 
depression following discontinuing antidepressants.  

The report of a vocational counseling report dated on July 7, 
1999 revealed that the veteran was seen in 
psychology/vocational counseling.  The counselor also 
reviewed the veteran's medical and Social Security record, 
and noted that the veteran had marginal employment, well 
below the poverty level.  His employment was noted to be 
sporadic and he indicated that he left jobs because of 
difficulty getting along with others.  The history of the 
veteran's inpatient treatment in a PTSD program was also 
noted as well as treatment for polysubstance abuse.  The 
record also showed the veteran to have had a number of failed 
relationships and he complained of difficulty allowing 
himself to get close to others.  He was also shown to be 
anxious and suspicious of others.  The record indicated that 
the veteran's physician and therapist viewed him as 
significantly impaired by his psychological conditions.  It 
was apparent that the veteran has serious difficulties in the 
work place and his personal life dating back 20 or more 
years.  The reviewing examiner opined that the veteran's 
ability to be competitively employed was very unlikely.  

As noted above, the RO's December 2000 rating decision 
granted entitlement to a 70 percent rating for PTSD, 
effective July 8, 1999 and granted TDIU benefits also 
effective July 8, 1999.  This was later corrected to be July 
7, 1999 for both claims.  The basis for the July 7, 1999 
effective date, was that this was the date the RO viewed as 
the date of the claim on appeal.

A review of the record reflects that the veteran's claim for 
entitlement to an increased rating for PTSD has been pending 
since February 11, 1998, the date the veteran filed his 
increased rating claim.  The Board must now look to whether 
the medical records dating as far back as a year prior to 
this claim can be treated as an informal claim for effective 
date purposes.  See 38 C.F.R. § 3.157 (2003).  The VA 
examination and treatment records going back to March 1997 
reflect that the veteran's PTSD symptoms resulted in severe 
impairment, both socially and occupationally.  His GAF was 
consistently shown to be 40 not only in records from December 
1996 more than a year before his claim was filed, but also in 
the March 1997 VA examination and an April 1997 VA treatment 
record.  His symptoms were deemed to be of such severity that 
by September 1997 his psychologist was assisting him in 
applying for Social Security disability and a vocational 
counselor regarded his PTSD symptoms to be of such severity 
as to render him unemployable.   
 
Thus the Board finds that the VA medical records showing the 
veteran's PTSD disability to be at a level of severity that 
would meet the criteria for a 70 percent evaluation prior to 
his February 11, 1998 formal claim, suffices as an informal 
claim under 38 C.F.R. § 3.157 (2003).  

However, the medical records can only serve as an informal 
claim after the date of the May 6, 1997 rating decision which 
established entitlement to service connection for PTSD 
because the May 6, 1997 rating decision was not appealed by 
the veteran.  Under the provisions of 38 C.F.R. 
§ 3.400(q)(2), the effective date will be the date of the new 
claim or date entitlement arose, whichever is later.  Here, 
the Board finds that date entitlement arose and date of claim 
are the same date, May 7, 1997 as the evidence showing 
entitlement satisfies the criteria of an informal claim and a 
formal claim was filed within one year of receipt of such.  
Thus, the effective date cannot be any earlier than May 7, 
1997, the day after the previous final rating decision 
granting service connection for PTSD.  

In view of the foregoing, with consideration of 38 C.F.R. 
§ 3.157, the Board finds that the effective date for a 70 
percent evaluation for PTSD is May 7, 1997, based on the 
medical evidence that predated the veteran's February 1998 
written claim.

Effective Date of TDIU claim

As noted above, the current effective date for entitlement to 
TDIU is July 7, 1999.  The evidence of record reveals that 
the veteran did not file a formal claim for TDIU until July 
31, 2000.  There is no other communication submitted by the 
veteran before this date  that can be reasonably construed as 
a total disability claim based on unemployability.  

Although there is VA medical evidence showing that the 
veteran was unemployable as early as September 4, 1997 when 
he met with his social worker to help him apply for Social 
Security Disability benefits, the Board notes that the 
medical evidence must be within a year of his formal claim.  
Thus the earliest medical evidence that could be considered 
would be dated from July 31, 2000, which is later than the 
effective date currently assigned of July 7, 1999.  

In view of the foregoing, the Board finds that an effective 
date prior to July 7, 1999 is not warranted for TDIU.

Increased Rating for PTSD 

Having established that the correct effective date governing 
entitlement to an increased rating for PTSD is May 7, 1997, 
the Board now turns to the question as to whether a rating in 
excess of 70 percent is warranted for PTSD.  A review of the 
pertinent evidence confirms that the veteran's PTSD is 
chronic and severe in nature.  The VA medical records 
repeatedly have shown the veteran's GAF score to be 
consistently at 40.  Multiple mental health professionals 
have confirmed that the veteran's PTSD symptoms have caused 
severe social and industrial limitations.  The severity of 
his symptoms is consistent with his current evaluation of 70 
percent.  However the evidence does not reflect total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

The evidence has shown that the veteran, particularly when 
his substance abuse problems are in remission, is capable of 
acting appropriately towards others as shown in records dated 
in July 1997 and February 1998.  Likewise the records do not 
show evidence of a major thought disorder manifested by 
persistent delusions or hallucinations.  Although the records 
did show a past history of suicidal ideation, there was no 
evidence that this was a persistent problem.  

Overall, the Board finds that the veteran's PTSD symptoms are 
adequately evaluated as 70 percent disabling.

Finally, the evidence does not reflect, nor is it contended 
otherwise, that the schedular criteria are inadequate to 
evaluate the veteran's PTSD.  In that regard, the Board does 
not find that record reflects that the veteran's disability 
on appeal has caused marked interference with employment 
(i.e., beyond that contemplated in the currently assigned 
evaluations), necessitated frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.  Furthermore, 
the impact of his PTSD on employability is adequately 
addressed by his current TDIU rating.  In light of the 
foregoing, the Board finds that it is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an effective date of May 7, 1997 for 
assignment of a 70 percent rating for PTSD is granted.

Entitlement to an effective date prior to July 7, 1999 for a 
grant of TDIU is denied.

Entitlement to an evaluation in excess of 70 percent 
disabling for PTSD is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



